RENDERED: OCTOBER 28, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2022-CA-0132-MR

MICHAEL HOBSON                                                       APPELLANT


                   APPEAL FROM LETCHER CIRCUIT COURT
v.                 HONORABLE JAMES W. CRAFT, II, JUDGE
               ACTION NOS. 11-CR-00131, 11-CR-00132, 11-CR-00133,
                        11-CR-00134 AND 11-CR-00135


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CETRULO, COMBS, AND GOODWINE, JUDGES.

COMBS, JUDGE: Appellant, Michael Hobson (Hobson), appeals from the denial

of his CR1 60.02 motion to reconsider the revocation of his probation. After our

review, we affirm.

                On May 26, 2011, a Letcher County Grand Jury indicted Hobson of

46 counts of sexual abuse in the first degree (victim under 12) and 12 counts of

1
    Kentucky Rules of Civil Procedure.
sexual abuse in the first degree (by a person of authority). Hobson entered guilty

pleas to all 58 counts, which were reduced to sexual abuse in the first degree.2

Hobson was sentenced to ten-years’ imprisonment to be served concurrently, with

five years to serve and the remaining five years to be probated, court costs and

fines, and conditional discharge for three years after his release from prison.

                 According to his Appellant’s brief, Hobson was released on August 1,

2015. On December 3, 2018, the Commonwealth filed a motion to revoke

Hobson’s probation due to his failure to abide by one or more terms of his

probation -- specifically: that on a routine home visit, the probation and parole

officer located an open 12-pack of Bud Light beer containing three unopened cans;

that Hobson had failed to pay certain amounts toward costs and fees in each of the

indictments; and that Hobson had a smartphone with two prohibited social media

applications.

                 On February 27, 2019, the trial court conducted a hearing and revoked

Hobson’s probation (details more fully set forth in Appellee’s brief, which we need

not repeat here). By written order entered on March 28, 2019, the trial court found

Hobson “guilty of the violations alleged in the Commonwealth’s Motion of

Possession of Alcohol only . . . .” The trial court also noted that Hobson had

shown a complete disregard of the conditions of his probation and that he posed “a


2
    As the Commonwealth notes, the guilty pleas did not specify the age of the victim.

                                                 -2-
significant risk to prior victims of the community at large and cannot be

appropriately managed in the community.” Hobson did not appeal from that order.

                More than two years later, on October 12, 2021, Hobson, pro se, filed

a motion to reconsider his probation revocation pursuant to CR 60.02(f) in the

Letcher Circuit Court. Hobson claimed that he had been arrested on November 27,

2018, for a minor probation violation. Hobson argued that: (1) although he was

entitled to a revocation hearing within 90 days of his arrest under KRS3 533.040,

his revocation hearing was not held until 92 days after his arrest; and (2) he was

entitled to a sanction instead of being sent back to prison “for such a minor

technical violation.”

                By order entered on December 6, 2021, the trial court denied

Hobson’s CR 60.02 motion.

                Hobson now appeals. “The standard of review of an appeal involving

a CR 60.02 motion is whether the trial court abused its discretion.” White v.

Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000). On appeal, Hobson repeats

the same arguments that he made before the trial court, contending that the trial

court abused its discretion in denying his motion. We disagree.

                CR 60.02 provides as follows:

                On motion a court may, upon such terms as are just,
                relieve a party or his legal representative from its final

3
    Kentucky Revised Statutes.

                                             -3-
                judgment, order, or proceeding upon the following
                grounds: . . . (f) any other reason of an extraordinary
                nature justifying relief. The motion shall be made within
                a reasonable time[.]

                However, Hobson failed to avail himself of the remedy of a direct

appeal and instead inappropriately invoked CR 60.02. We agree with the

Commonwealth that Hobson’s claims are not cognizable under CR 60.02 because

they could have -- and should have -- been raised on direct appeal. Our Supreme

Court explained this sequential procedure in Baze v. Commonwealth, 276 S.W.3d

761, 765 (Ky. 2008) (citation omitted):

                       Application of the Civil Rules is required in
                criminal cases by RCr[4] 13.04. This allows CR 60.02
                motions to be used by criminal defendants to present
                additional issues not specifically available through direct
                appeals . . . . As we have previously stated, CR 60.02
                motions are limited to afford special and extraordinary
                relief not available in other proceedings. The rule is not
                intended to provide an avenue for defendants to relitigate
                issues which could have been presented in a direct
                appeal . . . .

The matters which Hobson now raises could have been addressed on direct appeal,

and he has failed to demonstrate that he is entitled to the extraordinary relief

afforded by CR 60.02.




4
    Kentucky Rules of Criminal Procedure.

                                            -4-
              Accordingly, we affirm the order of the Letcher Circuit Court entered

on December 6, 2021, overruling Hobson’s motion to reconsider probation

revocation.



              ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Michael Hobson, pro se                    Daniel Cameron
La Grange, Kentucky                       Attorney General of Kentucky

                                          Perry T. Ryan
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -5-